GRAVES, Justice
(dissenting on motion for rehearing).
The fuller light of an extended rehearing has converted the reluctance with which my acquiescence in the former affirmance of this appealed-from judgment was recorded, into a conviction now that it should be reversed and the cause remanded; wherefore, *934this dissent from the present order overruling the appellant’s motion for a rehearing.
I differ with these among others of this court’s constructions of appellant’s petition, as well as its consequent applications of law thereto, to-wit:
(1) “Now it is clear from the allegations just quoted, that the oral promises (designated by plaintiff as ‘sections 2, 3, 4 and 5 of paragraph IV’) were pled by plaintiff to be the real and true contract between the parties and that these promises were broken by defendant, and in fact were never intended by it to be performed. Such allegations do not allege actionable fraud; they do not allege a tort, but allege a breach of contract that defendant intended to breach the contract when it was made. Article 4004 was never intended to apply to- breaches of contract.”
(2) “In order for Article 4004 to apply to a transaction in real estate the false promise must relate to something which is collateral, and not be the consideration of the very contract, for breach of which plaintiff sues.”
(3) “In the present case plaintiff’s suit was in fact for the breach of what plaintiff alleges was the true agreement. It is his complaint that defendant never intended to perform its' real contractual obligations to him at all, that it intended to breach them from the beginning. But these oral promises, which he alleges constituted the only true understanding between the parties, were not collateral to some other transaction, they were not alleged to be an inducement to enter into some other real estate transaction, but were alleged to be the only true transaction between the parties. The remedy for the breach of the alleged oral contract is a suit for damages for breach of contract.”
(4) “We have carefully considered the allegations of the petition to see if they state a cause of action under Article 4004. We have concluded that they fail to do this. They merely sue upon a contract, and not in tort, because the allegation that the defendant intended to breach its part of the contract when made, and that it thereafter did breach same, does not allege a tort action under Article 4004, or otherwise.”
Only brief comment will be added to indicate wherein these differences lie.
It may be freely conceded that Article 4004 was not intended to apply to mere breaches of contract, but how, under the extended allegations in this petition to the contrary, it can be deduced that the only contract really declared upon was the oral promise alleged to have been made by the appellee to appellant, and that they did not declare upon a tort but merely upon a breach of contract, does not readily appear; indeed, this brief excerpt alone from the petition seems to plainly import an opposite meaning:
“The defendant through its said authorized agent, Cooper, made the said promises and entered into the said agreements, obligations and undertakings as stated in Sections 2, 3, 4 and S, Paragraph IV, as material inducements to plaintiff to enter into said contract, and that but for which said promises plaintiff would not have entered into said contract; that at the time plaintiff executed and delivered said contract he believed every and all of said promises and statements then and there made by the defendant and its authorized agents, relied upon said promises and believed that same were made in good faith; that the said promises were at the time made by defendant and its agent false and fraudulent and every and ¿11 of them were made as material inducements to persuade plaintiff to enter into said contract and that said false and fraudulent promises, agreements and undertakings were in fact material inducements such as did actually persuade and cause plaintiff to enter into said contract and faithfully to perform his obligations thereunder, as hereinafter more fully stated; that but for said false and fraudulent promises and undertakings on the part of the defendant, plaintiff would not have entered into said contract; that defendant, at the time of making the said false promises and entering into said agreements did not intend to perform them, but, on the contrary, then and there had the deliberate and wilful intention of not performing them, except only with respect to its making the geophysical exploration of the said lands, as contemplated and provided for in the contract, and which said geophysical exploration it did actually make as hereinafter shown.”
This clearly charges that the contract consisted of two parts, the one written and the other oral, that appellant was to get as his major consideration for obtaining the leases for the appellee 1/48 part of the royalties on oil and gas, which, by all the authorities (Caballero v. Taylor, Tex.Civ.App., 290 S.W. 815; Stephens County v. Mid-Kansas Oil & Gas Co., 113 Tex. 160, 254 S.W. 290, 29 A.L.R. 566; *935Sheffield v. Hogg, 124 Tex. 290, 77 S. W.2d 1021, 80 S.W.2d 741), constituted real estate, and that as incidental and subsidiary thereto, to induce him to enter into that undertaking, its oral promises to make the geophysical explorations and then select, by the process of elimination, the lands that were to remain as the final subject matter of their agreements, were added; not only so, but it was specifically further charged that the Company at the very moment of making such promises did not intend to perform them, except only with respect to making the geophysical explorations, such intent making the promises false and constituting the cause-of-action thereby alleged one in tort, and differentiating it from one for breach of contract only. These averments, therefore, comprehended all the thred|fessential elements of a tort-action for fraud, under R.S.Article 4004, that is:
“1. A false promise must be made (the statute does not undertake to define false promise, but it is used in its common-law sense and in the sense long established by the decisions of the Supreme Court of Texas) ;
“2. Such false promise must be made a material inducement to another to enter into a contract and must have induced the other party to enter into the contract; and,
“3. There must be a contract entered into (as a result of the false promise).” 51 A.L.R., Annotation on False Promises, pp. 63 to 68; King v. Wise, Tex.Com.App., 282 S.W. 570, 573.
This legal effect given the making of such false representations, at that very time not intending to carry them out, is not at all emasculated as a tort by further averments to the effect that the appellee did later on breach all of the declared-upon oral promises; that was a mere incidental and subsequent occurrence.
A breach, therefore, of these oral promises, which themselves were wholly collateral and incidental to the writings yielding to the appellant 1/48 part of the royalties from the lands he delivered to the ap-pellee, therefore necessarily related to something that was collateral rather than constituting the sole consideration for the only contract declared upon.
Wherefore, such being the plain intendment of the two-pronged agreement the parties entered into, and the petition having at great length detailed as an existing fact that at that very time appellee intended never to thereafter perform its well-defined undertakings, except in the single detail mentioned supra, the resulting cause-of-action so stated does not seem distinguishable from that ruled upon by our Supreme Court in Sibley v. Southland Life Ins. Co., 36 S.W.2d 145.
Under these conclusions, the motion for rehearing should have been granted, and the cause remanded to the court below for a trial on its merits.